 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MARVIN GLENN HOLLIS,                              No. 2:13-cv-2145-MCE-EFB P
12                       Plaintiff,
13            v.                                        ORDER AND FINDINGS AND
                                                        RECOMMENDATIONS
14    J. BAL, et al.,
15                       Defendants.
16

17           Plaintiff is a state prisoner proceeding without counsel and in forma pauperis in an action

18   brought under 42 U.S.C. § 1983. The court must screen plaintiff’s complaint pursuant to 28

19   U.S.C. § 1915A. Additionally, plaintiff has filed a motion for preliminary injunction. As

20   discussed below, plaintiff’s complaint must be dismissed with leave to amend and the motion for

21   preliminary injunction must be denied.

22                                         Screening Requirements

23           The court is required to screen complaints brought by prisoners seeking relief against a

24   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

25   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

26   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek

27   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1), (2).

28   /////
                                                        1
 1           A claim “is [legally] frivolous where it lacks an arguable basis either in law or in fact.”
 2   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th
 3   Cir. 1984). “[A] judge may dismiss [in forma pauperis] claims which are based on indisputably
 4   meritless legal theories or whose factual contentions are clearly baseless.” Jackson v. Arizona,
 5   885 F.2d 639, 640 (9th Cir. 1989) (citation and internal quotations omitted), superseded by statute
 6   on other grounds as stated in Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000); Neitzke, 490
 7   U.S. at 327. The critical inquiry is whether a constitutional claim, however inartfully pleaded,
 8   has an arguable legal and factual basis. Id.
 9           “Federal Rule of Civil Procedure 8(a)(2) requires only ‘a short and plain statement of the
10   claim showing that the pleader is entitled to relief,’ in order to ‘give the defendant fair notice of
11   what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp. v. Twombly, 550 U.S.
12   544, 555 (2007) (alteration in original) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).
13   However, in order to survive dismissal for failure to state a claim, a complaint must contain more
14   than “a formulaic recitation of the elements of a cause of action;” it must contain factual
15   allegations sufficient “to raise a right to relief above the speculative level.” Id. (citations
16   omitted). “[T]he pleading must contain something more . . . than . . . a statement of facts that
17   merely creates a suspicion [of] a legally cognizable right of action.” Id. (alteration in original)
18   (quoting 5 Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure 1216 (3d
19   ed. 2004)).
20           “[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to
21   relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.
22   Corp., 550 U.S. at 570). “A claim has facial plausibility when the plaintiff pleads factual content
23   that allows the court to draw the reasonable inference that the defendant is liable for the
24   misconduct alleged.” Id. (citing Bell Atl. Corp., 550 U.S. at 556). In reviewing a complaint
25   under this standard, the court must accept as true the allegations of the complaint in question,
26   Hospital Bldg. Co. v. Rex Hosp. Trs., 425 U.S. 738, 740 (1976), as well as construe the pleading
27   in the light most favorable to the plaintiff and resolve all doubts in the plaintiff’s favor, Jenkins v.
28   McKeithen, 395 U.S. 411, 421 (1969).
                                                         2
 1                                               Screening Order
 2           Plaintiff alleges that he suffers from various medical conditions and disabilities that
 3   require certain accommodations to minimize the pain he experiences when standing for extended
 4   periods of time and to accommodate his limited mobility during episodes of acute pain. ECF No.
 5   1 at 6-7. Plaintiff contends that he was previously given “permanent” accommodations for his
 6   conditions, including orthopedic boots, eyeglasses, an eggcrate mattress, a pillow, and an order
 7   allowing him to be cuffed only with waistchains. Id. at 7. From October 13, 2011 to June 20,
 8   2012, however, defendant Moghaddam denied plaintiff orthopedic boots and an order for
 9   waistchains. Id. at 9-11. This allegedly interfered with plaintiff’s access to yard, showers, and
10   the library. Id. at 9. Plaintiff allegedly notified defendants Sahota, Bal, and Daye about his need
11   for these accommodations, but they did not respond. Id. at 11. Then on June 28, 2012, defendant
12   Sahota allegedly refused to accommodate plaintiff with orthopedic boots, which caused plaintiff
13   pain and further denied him access within the prison. Id. at 12-13. Plaintiff notified defendants
14   Bal, Bodenhamer, Daye, and Hamkar about his pain and his need for accommodations, but they
15   too denied the request. Id. at 15, 17-18.
16           The court finds that the allegations in the complaint are insufficiently detailed to state a
17   cognizable claim. First, plaintiff’s allegations lack sufficient detail to establish deliberate
18   indifference. He claims that each of the defendants denied the requested accommodations, but it
19   is unclear what rationale underlay their decisions. Deliberate indifference requires a showing that
20   the defendant, acting with a state of mind more blameworthy than negligence, denied, delayed, or
21   interfered with the treatment of plaintiff's serious medical needs. Farmer v. Brennan, 511 U.S.
22   825, 835 (1994); Estelle v. Gamble, 429 U.S. 97, 106 (1976). The indifference to medical needs
23   must be substantial; mere malpractice, or even gross negligence, does not constitute cruel and
24   unusual punishment. Estelle, 429 U.S. at 106. Absent some indication as to what reasons each
25   defendant gave for rejecting the requested accommodations, it is impossible to determine from
26   plaintiff’s factual allegations whether any of them acted with deliberate indifference or mere
27   /////
28   /////
                                                         3
 1   negligence.1 Second, plaintiff’s complaint fails to state a claim under the Americans with
 2   Disabilities Act because none of the allegations suggest that any defendant denied
 3   accommodations because of some ulterior, discriminatory motive. See Roe v. Cal. Dep’t of
 4   Developmental Servs., No. 16-CV-3745-WHO, 2017 U.S. Dist. LEXIS 81493, *20-21 (N.D. Cal.
 5   May 26, 2017) (holding that an ADA claimant “must plead facts that show discrimination on the
 6   basis of her disability, not that she is disabled and has been subject to any constitutional
 7   violation.”).
 8                                              Leave to Amend
 9           Plaintiff’s complaint is dismissed with leave to amend. If plaintiff chooses to file an
10   amended complaint it should observe the following:
11           Any amended complaint must identify as a defendant only persons who personally
12   participated in a substantial way in depriving him of a federal constitutional right. Johnson v.
13   Duffy, 588 F.2d 740, 743 (9th Cir. 1978) (a person subjects another to the deprivation of a
14   constitutional right if he does an act, participates in another’s act or omits to perform an act he is
15   legally required to do that causes the alleged deprivation). The complaint should also describe, in
16   sufficient detail, how each defendant personally violated or participated in the violation of his
17   rights. The court will not infer the existence of allegations that have not been explicitly set forth
18   in the amended complaint.
19           The amended complaint must contain a caption including the names of all defendants.
20   Fed. R. Civ. P. 10(a).
21           Plaintiff may not change the nature of this suit by alleging new, unrelated claims. See
22   George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007).
23

24           1
               Plaintiff does allege that defendants “acted with a culpable state of mind to a foreseeable
     risk of serious harm to plaintiff’s health and safety and disregarded those risk[s] by refusing to
25   take reasonable measures to abate those risk[s].” Id. at 19. This conclusory allegation is not
26   supported by any specific details, however. For example, plaintiff provides no allegations
     regarding how often he would experience “episodes of acute pain,” be subject to handcuffs, or be
27   required to stand for a prolonged period of time, such that the denial of the requested
     accommodations actually created a risk of serious harm to plaintiff. Thus, it is unclear how any
28   defendant became aware of any serious risk to plaintiff and disregarded it.
                                                         4
 1             Any amended complaint must be written or typed so that it so that it is complete in itself
 2   without reference to any earlier filed complaint. E.D. Cal. L.R. 220. This is because an amended
 3   complaint supersedes any earlier filed complaint, and once an amended complaint is filed, the
 4   earlier filed complaint no longer serves any function in the case. See Forsyth v. Humana, 114
 5   F.3d 1467, 1474 (9th Cir. 1997) (the “‘amended complaint supersedes the original, the latter
 6   being treated thereafter as non-existent.’”) (quoting Loux v. Rhay, 375 F.2d 55, 57 (9th Cir.
 7   1967)).
 8             Finally, the court notes that any amended complaint should be as concise as possible in
 9   fulfilling the above requirements. Fed. R. Civ. P. 8(a). Plaintiff should avoid the inclusion of
10   procedural or factual background which has no bearing on his legal claims.
11                                        Preliminary Injunctive Relief
12             Plaintiff also seeks injunctive relief. However, he fails to meet the minimum threshold for
13   merit to satisfy the standard for a preliminary injunction.2 At an irreducible minimum, he must
14   demonstrate that there is at least a fair chance of success on the merits. Johnson v. California
15   State Board of Accountancy, 72 F.3d 1427, 1430, 1433 (9th Cir. 1995); Sports Form, Inc. v.
16   United Press International, 686 F.2d 750, 753 (9th Cir. 1982). As discussed above, his complaint
17   must be dismissed and at present he has shown no likelihood of success on the merits of any
18   claim. Accordingly, plaintiff’s motion for injunctive relief must be denied.
19                                                 Conclusion
20             Accordingly, IT IS HEREBY ORDERED that:
21                 1. Plaintiff’s complaint (ECF No. 1) is dismissed with leave to amend within 30 days
22                    of service of this order; AND
23                 2. Failure to comply with this order may result in dismissal of this action.
24   /////
25             2
               A preliminary injunction represents the exercise of a far reaching power not to be
26   indulged except in a case clearly warranting it. Dymo Indus. v. Tapeprinter, Inc., 326 F.2d 141,
     143 (9th Cir.1964). The moving party must prove that he is likely to succeed on the merits, that
27   he is likely to suffer irreparable harm in the absence of preliminary relief, that the balance of
     equities tips in his favor, and that an injunction is in the public interest. Stormans, Inc. v. Selecky,
28   586 F.3d 1109, 1127 (9th Cir.2009) (citing Winter v. NRDC, 555 U.S. 7, 20 (2008)).
                                                          5
 1          Further, IT IS RECOMMENDED that plaintiff’s motion for a preliminary injunction
 2   (ECF No. 26) be denied.
 3          These findings and recommendations are submitted to the United States District Judge
 4   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
 5   after being served with these findings and recommendations, any party may file written
 6   objections with the court and serve a copy on all parties. Such a document should be captioned
 7   “Objections to Magistrate Judge’s Findings and Recommendations.” Failure to file objections
 8   within the specified time may waive the right to appeal the District Court’s order. Turner v.
 9   Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
10   Dated: October 11, 2018.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      6
